DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 11/23/2021 have been entered. Claims 1, 2, and 5-16 remain pending in the application. The amendments overcome each claim objection and rejection under 35 USC 112(b) set forth in the previous office action mailed 09/08/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
REASONS FOR ALLOWANCE
Claims 1, 2, and 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 11, the prior art of record fails to teach or render obvious a surgical instrument comprising a tension pulley that is movable in a circumferential direction of a circle centered at the first guide pulley, in combination with the remaining limitations of the claims. The closest prior art is Kan (US 2018/0214226) which discloses the limitations of claims 1 and 11 but is silent regarding the tension pulley being movable in a circumferential direction of a circle centered at the first guide pulley. Regarding claim 8, the prior art of record fails to teach or render obvious a surgical instrument wherein the third guide pulley guides the second part drawn from the proximal end of the flexible shaft toward the fourth guide pulley in the direction along the rotational axis of the winding member, and the fourth guide pulley guides the second part guided by the third guide pulley toward the winding member in the direction intersecting the rotational axis of the winding member, in combination with the remaining limitations of the claim. The closest prior art is Kan (US 2018/0214226) which discloses the limitations of claims 8 but is silent .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771